               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN
 WILLIAM D. ROGERS, JR.,

                      Petitioner,
                                                    Case No. 18-CV-1227-JPS
 v.

 BRIAN FOSTER,
                                                                   ORDER
                      Respondent.

       On August 9, 2018, Petitioner William D. Rogers, Jr., who is

proceeding in this matter pro se, filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (Docket #1). On September 5, 2018, Magistrate

Judge William E. Duffin screened the petition and noted that while it was

not “plainly apparent” that Petitioner was not entitled to relief, it appeared

that the statute of limitations might bar the petition. (Docket #5 at 1–2). On

November 1, 2018, Respondent submitted a motion to dismiss on the

grounds that the petition is untimely. (Docket #9). That motion is now fully

briefed. For the reasons explained below, the motion will be granted, and

the petition and certificate of appealability will be denied.

1.     BACKGROUND

       On February 21, 2008, Rogers pled guilty to homicide charges in

Milwaukee County Circuit Court Case No. 2007CF4409. (Docket #10–4 at

9). A judgment was entered against him on April 21, 2008, which was

subsequently amended to clarify a prison sentence on July 29, 2008. Id. at 7–

8. After he was convicted, Rogers attempted to withdraw his plea, claiming

that his trial counsel had provided ineffective assistance. (Docket #10-2 at

1–2). The trial court declined to let him withdraw his plea. Rogers appealed
the conviction, arguing ineffective assistance of counsel because his counsel

had not secured a second medical opinion in support of a not guilty by

reason of insanity plea. Id. at 2–3. The Wisconsin Court of Appeals upheld

the conviction, explaining that he had not shown that his trial counsel’s

actions prejudiced him. Specifically, the Wisconsin Court of Appeals stated,

               Rogers does not allege that additional medical
               evaluations would have uncovered an expert
               whose opinion would have supported a plea of
               not guilty by reason of mental disease or defect.
               Rogers thus has not made the requisite showing
               that additional evaluations would have led to
               information that would have helped
               him. . .Since Rogers has not shown that the
               result of the proceeding would have been
               different had his attorney sought additional
               medical evaluations of him, he has not shown
               that he was prejudiced.

State v. Rogers, No. 2009AP1851-CR, unpublished slip op. ¶ 5 (Wis. Ct. App.

Aug. 17, 2010); (Docket #10-2 at 3). On October 27, 2010, the Wisconsin

Supreme Court denied review of the petition. (Docket #10-3 at 1). There is

no evidence that Rogers appealed this denial to the United States Supreme

Court.

         Over six years later, on January 17, 2017, Rogers submitted a motion

pursuant to Wis. Stat. § 974.06, which allows convicted individuals to

collaterally attack their convictions. See (Docket #10-4 at 3). This motion was

denied on January 20, 2017. Id. at 4. On July 5, 2017, Rogers filed a petition

for writ of habeas corpus with the Wisconsin Court of Appeals, again

arguing ineffective assistance of counsel. See id. at 2. On September 13, 2017,

the Wisconsin Court of Appeals denied his petition. (Docket #10-5 at 1). On

February 13, 2018, the Supreme Court also denied review of his petition.



                                 Page 2 of 7
(Docket #10-6 at 1). The instant federal habeas petition was mailed on

August 6, 2018, and docketed three days later. (Docket #1). In it, Rogers

claims ineffective assistance of trial counsel, post-conviction counsel, and

appellate counsel in relation to his desired not guilty by reason of insanity

plea.

2.      ANALYSIS

        28 U.S.C. § 2244(d)(1)(A) sets forth the following applicable

limitations period:

               A 1-year period of limitation shall apply to an
               application for a writ of habeas corpus by a
               person in custody pursuant to the judgment of
               a State court. The limitation period shall run
               from the latest of. . .the date on which the
               judgment became final by the conclusion of
               direct review or the expiration of the time for
               seeking such review.

The statute further provides that the limitations period will be tolled while

any properly filed application for post-conviction relief or collateral review

is pending. Id. § 2244(d)(2).

        Under 28 U.S.C. § 2244(d)(1)(A), Rogers’ conviction would have

become final ninety (90) days after the Wisconsin Supreme Court denied

his petition for review; i.e., on January 25, 2011. See Anderson v. Litscher, 281

F.3d 672, 674–75 (7th Cir. 2002). Rogers therefore had until January 25, 2012

to file a petition for review in federal court. He failed to do so. His state

habeas petitions in 2017 do not affect the limitations period because they

were filed after the federal statute of limitations expired. Teas v. Endicott,

494 F.3d 580, 582–83 (7th Cir. 2009).1


       Respondent notes that Plaintiff filed a motion to vacate a DNA surcharge
        1

in December 2010, which, even if considered as post-conviction relief or a collateral


                                    Page 3 of 7
       There are two exceptions to the bar on untimely habeas petitions:

equitable tolling and the “actual innocence” gateway. Rogers does not

argue either of them, and neither seem to apply here. Rogers would be

“entitled to equitable tolling only if he shows (1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649

(2010) (citations and quotations omitted). “It is the petitioner’s burden to

establish both of these points.” Socha v. Boughton, 763 F.3d 674, 683 (7th Cir.

2014). Rogers has not shown that he was pursuing his rights diligently from

2011 to 2017, the yawning period of time between his final conviction and

his state habeas petitions. Nor has Rogers described any extraordinary

circumstances that prevented him from timely filing his federal petition.

       Mental illness or disability may toll the statute of limitations “only if

the illness in fact prevents the sufferer from managing his affairs and thus

from understanding his legal rights and acting upon them.” Obreicht v.

Foster, 727 F.3d 744, 750–51 (7th Cir. 2013) (quoting Miller v. Runyon, 77 F.3d

189, 191 (7th Cir. 1996)) (emphasis in original). Effectively, Rogers would

have had to provide evidence that his mental competency during the

relevant limitations period directly prevented him from pursuing habeas

relief. Mayberry, 904 F.3d at 530. He has done no such thing. Therefore,

equitable tolling is inapplicable.

       With regard to the “actual innocence” gateway, Rogers has not

provided “evidence of innocence so strong that a court cannot have

confidence in the outcome of the trial unless the court is also satisfied that



challenge to the conviction, has no effect on the statute of limitations because it
was decided before the statute of limitations period began to run.


                                     Page 4 of 7
the trial was free of nonharmless constitutional error.” Gladney v. Pollard,

799 F3d 889, 896 (7th Cir. 2015) (quoting Schlup v. Delo, 513 U.S. 298, 316

(1995)). The Court’s review of the record does not deprive it of confidence

in the outcome of the state court proceedings. Petitioner was represented

by competent counsel, evaluated by a doctor, and ultimately pled guilty to

the charges. The Court discerns no basis on which it can or should overturn

the state court conviction.

3.     CONCLUSION

       In light of the foregoing, the Court finds that Rogers’ petition is

untimely, and Rogers has failed to demonstrate that an exception to the

statute of limitations is applicable. Therefore, the motion to dismiss must

be granted, and the petition dismissed.

       Under Rule 11(a) of the Rules Governing Section 2254 cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Rogers must make a “substantial

showing of the denial of a constitutional right” by establishing that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted).

Further, when the Court has denied relief on procedural grounds, the

petitioner must show that jurists of reason would find it debatable both that

the “petition states a valid claim of the denial of a constitutional right” and

that “the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). As the Court’s discussion above makes

clear, no reasonable jurists could debate whether Rogers’ petition is timely.


                                 Page 5 of 7
As a consequence, the Court is compelled to deny him a certificate of

appealability.

       Finally, the Court closes with some information about the actions

that Rogers may take if he wishes to challenge the Court’s resolution of this

case. This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty (30) days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. Id.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within twenty-eight (28) days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable amount of

time, generally no more than one year after the entry of the judgment. The

Court cannot extend this deadline. Id. A party is expected to closely review

all applicable rules and determine what, if any, further action is appropriate

in a case.

       Accordingly,

       IT IS ORDERED that Respondent’s motion to dismiss the petition

(Docket #9) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Petitioner’s petition for a writ of

habeas corpus (Docket #1) be and the same is hereby DENIED;




                                 Page 6 of 7
      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 22nd day of August, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 7 of 7
